Dismiss and Opinion Filed February 23, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00654-CV

                           LORI COHEA, Appellant
                                   V.
                         BOLTEN VENTURES, Appellee

                 On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                     Trial Court Cause No. 006-02951-2021

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                        Opinion by Justice Partida-Kipness
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered her to file her brief by January 16, 2022. When she failed to do so, we

directed her by postcard to file the brief within ten days and cautioned her that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has failed to comply. Accordingly, we

dismiss this appeal. See TEX. R. APP. P. 38.3(a)(1); 42.3(b),(c).


                                             /Robbie Partida-Kipness/
210654f.p05                                  ROBBIE PARTIDA-KIPNESS
                                             JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LORI COHEA, Appellant                        On Appeal from the County Court at
                                             Law No. 6, Collin County, Texas
No. 05-21-00654-CV          V.               Trial Court Cause No. 006-02951-
                                             2021.
BOLTEN VENTURES, Appellee                    Opinion delivered by Justice Partida-
                                             Kipness. Justices Reichek and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 23rd day of February, 2022.




                                       –2–